Citation Nr: 1734492	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1988 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the Board at a December 2015 hearing.  The hearing transcript is associated with the claims file.  

This matter was previously before the Board in May 2016.


FINDING OF FACT

Intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

Intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity was not incurred or aggravated by active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for intervertebral disc syndrome with degenerative arthritis changes as the condition began during active duty service.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Intervertebral disc syndrome is not a chronic disability under 38 C.F.R. § 3.309(a), and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  The Board will consider any lay reports of a continuity of symptoms, however, in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board does note that arthritis is a chronic disease under 38 C.F.R. § 3.309(a) and the Veteran's diagnosis includes degenerative arthritis changes.  This means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service or within one year of separation.  38 C.F.R. § 3.303(b), 3.307(a)(3).  No showing of continuity is required in such cases.  38 C.F.R. § 3.303(b).  The service treatment records do not indicate any diagnosis of or treatment for  arthritis, however.  Moreover, the Veteran's back was normal at separation from service, and no evidence of record shows arthritis within one year of separation.  Thus, service connection is not warranted for arthritis as a chronic disease because it did not manifest in service.  Id.

Turning to the facts of the case, the Board finds that the record establishes the first and second elements of service-connection: the existence of a present disability and in-service injury.  A January 2010 VA examination diagnosed intervertebral disc syndrome with degenerative arthritis changes.  In addition, a June 1989 service treatment record documented back pain lasting for five days while in service.  Thus, the first two elements are met.

As to the third element, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  Service treatment records documented one instance of back pain: the June 1989 record mentioned above.  At that time, the Veteran was instructed to return if the pain continued.  There are no additional records of treatment for back pain.  In a December 1991 separation examination, the Veteran's spine was listed as normal.  Similarly, the Veteran denied "Recurrent back pain" in a December 1991 Report of Medical History.  Thus, although there is evidence the Veteran experienced back pain in service, those records do not support a finding that the condition was chronic and continued after the Veteran's discharge.  

The weight of the competent medical evidence also weighs against a nexus between active service and the Veteran's disability.  The Veteran testified at the December 2015 hearing that he receiving treatment for his back - including two epidurals -  from the West Los Angeles VA Medical Center (VAMC) from 1992 to 1994, when he was in school.  Records obtained from the VAMC showed treatment for gastrointestinal and dental issues but no treatment for back pain.  The first medical reference in the file is a February 1998 VAMC record that noted the Veteran had been on Motrin for one month to treat back pain.  Additional VAMC medical records, dated February 1998 and March 1998, documented an employment-related back injury in 1995.  At a February 1998 VAMC Rheumatology appointment, the Veteran reported "low back pain since an injury incurred in 1995 at work when he tried to lift a transmission on his own."  The Veteran further reported that an MRI had "demonstrated a L4-L5 disc herniation with subsequent weakness of his left leg and numbness over the medial aspect of his lower leg and over the dorsum of his foot."  A March 1998 VAMC Rheumatology treatment note similarly reported "lower back pain secondary to L4-5 herniation [status post] injury in 1995 at work."  

In January 2010, a VA examiner found it less likely than not that the Veteran's intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit was less likely than not related to service.  The examiner based this finding on the lack of recurrent back pain at separation as well as the evidence of the 1995 employment injury in the VAMC records.

The Board acknowledges that a March 2009 VAMC treatment note recorded that the Veteran complained of "constant back pain . . . since military service."  The Board finds the Veteran's statements to medical professionals in 1998 to be more credible than the March 2009 statement, however, because the 1998 statements were made a decade earlier and were more contemporaneous to the Veteran's service and the 1995 employment injury, which was not noted in the March 2009 VAMC treatment note.

The Board has considered other statements from the Veteran beyond his statements to the March 2009 VAMC medical provider.  For the reasons stated below, however, the Board finds these statements are not credible.  

In an April 2010 notice of disagreement, the Veteran stated he experienced back pain throughout service but he only went to the doctor in service when the pain was unbearable because his platoon sergeant discouraged visits to the doctor.  The Board finds that the record contradicts this account.  The Veteran's service treatment records documented many medical treatments in service for a variety of issues, including a thumb injury, laceration on the right finger, laceration on the head, a contact lens stuck in his eye, head pain, wrist pain, jaw pain, ingrown toenail, and heat rash.  In light of the Veteran's treatment for many different conditions throughout service, the Board finds his statement that he experienced pain during service but was discouraged from seeking medical treatment is not credible. 

Similarly, the Veteran testified at the December 2015 hearing that he did not mention his back issue at the separation examination because he did not want his limitations to affect his work in the future.  The Veteran referenced other issues in his December 1991 Report of Medical History, however, such as eye trouble, head injury, and cramps in his legs.  Furthermore, the Veteran filed for service connection for multiple conditions immediately following service: right wrist condition, stomach problems, forehead and lip laceration, jaw pain, and thumb laceration.  Considering the Veteran's decision to acknowledge other disabilities, the Board finds his statement that he kept silent regarding his back to avoid limitations on his ability to work is contradicted by the evidence.

The Veteran also stated in his May 2009 claim that he has had low back pain since service.  In a January 2017 statement, the Veteran stated that he self-treated with over-the-counter medications, cold packs, heating pads, and a back belt from February 1992 to January 1994.  In the April 2010 notice of disagreement, however, the Veteran reported otherwise, stating that during that period he went to the West Los Angeles VAMC for treatment for his back; at the December 2015 hearing, the Veteran's representative stated he received two epidurals in 1994 from the VAMC.  As noted above, the available treatment records from the West Los Angeles VAMC between February 1992 and January 1994 do not document any treatment for back pain during that time.  

The Board finds the statements of continuous back pain since service are not credible. As mentioned previously, the Veteran reported only once during service for back pain, although he was told to return if his pain continued.  Moreover, his back was normal at separation and he denied recurrent back pain. In addition, the more-contemporaneous medical records, such as February and March 1998 VAMC records,  documented the Veteran's pain as a result of a 1995 injury at work.  The Veteran did not report pain since service at that time.  For example, the February 1998 VAMC Rheumatology record reported that "The patient also [complains of] low back pain since an injury occurred in 1995 at work when he tried to lift a transmission on his own."  Because the Veteran's statements regarding continuous pain since service (and treatment prior to 1995) are contradicted by the medical record, the Board finds these statements are not credible.  Accordingly, the Board finds that the lay evidence of record does not support a link between the Veteran's in-service complaints and current disability.

In sum, while service treatment records documented a single episode of back pain in service, there is no post-service evidence of back disability until years after the Veteran's separation from active duty.  In addition, the weight of the competent medical evidence is against a finding that the Veteran's intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity is etiologically related to his back pain during military service.  The Veteran's statements regarding his failure to report more than once for back pain in service, his failure to report back pain at separation, and his continuity of symptomatology are contradicted by the evidence and found not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b). 







ORDER

Entitlement to service connection for intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


